Opinion by
Mr. Justice Fell,
On the whole testimony the jury may have reached a wrong conclusion in this case, but the court could not have withdrawn it from them. The facts developed by the testimony for the plaintiff were these. The plaintiff with two other persons was riding in an open carriage going south on Madison street, Chester, towards Fifth street, which crosses it at right angles. On Fifth street is a single track of the defendant’s road, on which cars are run in both directions. The horse was on a slow trot estimated at six miles an hour, and all three occupants of the carriage looked and listened for the approach of a car. When within nine feet of the house line on the north side of Fifth street, the driver checked his horse, leaned over the dashboard, and looked west for a car. From this point he could see the track for a distance of eighty feet west of the house line, and probably 100 feet from his position in the carriage. He then looked east, and turning again to the west saw a car thirty feet west of the crossing and about fifty feet from him. The horse had not come to a full stop and was then so near the track that the driver, in order to avoid a collision, turned abruptly to the east and drove rapidly in the direction in which the car was moving. He was unable to keep ahead of the car, or to get the carriage off the track before he was overtaken by the car. The collision occurred at a point a few feet east of Madison street. The car was a water car used for sprinkling streets, and was running at the rate of twenty or twenty-five miles an hour, and no notice was given of its approach to the crossing.
The driver was not required to stop before attempting to cross the track, but it was his duty to look when in a place where he had a view of the track in the direction from which a car might be expected to come, and to continue to look as he approached it. Ordinarily on a city street the house line is the proper place from which to look, and looking from a point back of the house line where the view is obstructed does not relieve from the charge of contributory negligence. But if the act of looking, commenced at a point back of the house line, continues *148when it is reached and until the driver is so far committed to the act of crossing that it is more dangerous to attempt to stop than to go on, he has done all the law requires in that regard. When a clear view of the track for a safe distance cannot be had, it may be the duty of a driver to stop before crossing the track of a street railway. But this is not a fixed legal duty as it is in the case of steam railroads, and unless the necessity for this additional precaution is obvious, the question whether under the circumstances it should have been taken is for the jury. The driver in this case had to look both ways on Fifth street, as a car might come from either direction on the single track. While he was advancing slowly, looking alternately west and east, a car running very rapidly came into view in one direction while his eyes were momentarily turned in the other. Whether under the circumstances he exercised due care was for the jury.
The judgment is affirmed.